J. Seaborn Holt, Associate Justice. Appellant, Jim Carter, was indicted by a Grand Jury for the crime of receiving stolen property. A jury found him guilty and fixed his punishment at one year in the penitentiary. This appeal followed. Appellant has filed no brief in this case. Briefly, the record reflects that in the latter part of March, 1958, Lloyd Harper discovered that some of his cattle had been killed and slaughtered in the area where they usually ranged. He “found the feet and ears of three head of cattle and a lot of blood”. The ears had his mark on them and each animal was worth about $80. Donald Stuckey, an employee of appellant, took the officers to the place where the animals had been slaughtered. Thereafter, Donald Stucky, Brown Rainey, one other person and appellant, Carter, were arrested. Stucky and Rainey told the officers that it was at Carter’s suggestion that they go out and get some cattle and he, Carter, would consider as paid a bill of Stuckey’s mother. It was testified that a pick-up truck belonging to appellant was used to transport the animals and a 22-cali-ber rifle hull was found near the spot where the animals were killed. For reversal, appellant, in his motion for a new trial, assigned one error as follows: “Wherefore, defendant prays that, due to the fact that the Prosecuting Attorney asked for a continuance on all other involved cases and all other persons being tried because the sheriff could not be there and the trial judge gave that continuance, he be granted a new trial when the sheriff will be able to testify and so that Sheriff James Steed and Deputies Bill Dyer and James Bowers can testify before the jury and, if the trial judge refuses this motion, he is not giving justice to the defendant because he granted the Prosecuting Attorney’s motion for a continuance upon the same grounds, over the objection of defense attorney, C. Van Hayes.” This alleged error was first raised by appellant in his motion for a new trial. It comes too late for this court to consider it. We have consistently adhered to the rule that before an alleged error, in felony cases of a lesser degree than capital, may be considered by this court on appeal, the complaining party must first make an objection, call for a ruling from the trial court, make and preserve an exception from an adverse ruling, and the matter complained of must be assigned as error in a motion for a new trial. We announced this rule in Ford v. State, 222 Ark. 16, 257 S. W. 2d 30, in this language : ‘ ‘ The complaining party must first make an objection in the trial court, and this calls for a ruling on his objection. An exception must then be taken to an adverse ruling on the objection, which ‘ directs attention to and fastens the objection for a review on appeal.’ The matters complained of, together with the objections and the exceptions to the ruling of the court, must be brought into the record by a bill of exceptions; and the motion for a new trial can serve no other purpose than to assign the ruling or action of the court as error”. As indicated, since the alleged error complained of was first raised in the motion for a new trial, we do not consider it here. Affirmed. Robinson and Johnson, JJ., dissent. McFaddin, J., concurs.